United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2376
                      ___________________________

                              Jerome Allen Bargo

                      lllllllllllllllllllllPlaintiff - Appellant

                                          v.

 Raymond Naylor, Administrator of Internal Affairs, Arkansas Department of
  Correction; Randy Watson, Warden, Varner Unit; Jeremy Andrews, Deputy
 Warden, Varner Unit; Tony McHan, Deputy Warden of Security, Varner Unit;
    Thomas Rowland, C.V.S.A. Examiner, Internal Affairs; Keith Waddle,
  Disciplinary Hearing Officer, Internal Affairs; Gladys Evans, Supervisor of
                            Library, Varner Unit

                    lllllllllllllllllllllDefendants - Appellees
                       ___________________________

                              No. 18-1340
                      ___________________________

   Jerome Allen Bargo, ADC #75423 and all other similarly situated inmates

                      lllllllllllllllllllllPlaintiff - Appellant

Marion Gene Westerman, ADC #121452 and all other similarly situated inmates;
Robert Harold Munnerlyn, ADC #86196 and all other similarly situated inmates

                            lllllllllllllllllllllPlaintiffs

                                          v.
Wendy Kelley, Director, Arkansas Department of Correction; Randall Watson,
                           Warden, Varner Unit

                          lllllllllllllllllllllDefendants

               Jeremy Andrews, Deputy Warden, Varner Unit

                     lllllllllllllllllllllDefendant - Appellee

Raymond Naylor, Disciplinary Hearing Administrator, ADC; Thomas Roland,
                     Internal Affairs Officer, ADC

                          lllllllllllllllllllllDefendants

             Keith Waddle, Disciplinary Hearing Officer, ADC

                     lllllllllllllllllllllDefendant - Appellee

               Gladys Evans, Supervisor, Varner Unit Library

                           lllllllllllllllllllllDefendant

Jimmy Phillips, Correctional Captain, Varner Unit Field Utility and Hoe Squad

                     lllllllllllllllllllllDefendant - Appellee

                      Ojiugo Iko, Doctor, Corizon Inc.

                           lllllllllllllllllllllDefendant
                                  ____________

                  Appeals from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________




                                        -2-
                             Submitted: June 27, 2018
                              Filed: January 3, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Jerome Bargo appeals from the adverse judgments in his related 42 U.S.C.
§ 1983 actions. In the case underlying appeal No. 18-1340, the District Court1
disposed of the action in pre-service dismissal and summary judgment orders. After
careful review of the record and the parties’ arguments on appeal, we conclude there
is no basis for reversal. See Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014)
(reviewing de novo the grant of summary judgment); Strandlund v. Hawley, 532 F.3d
741, 745 (8th Cir. 2008) (reviewing for abuse of discretion the dismissal of misjoined
parties); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (reviewing
de novo pre-service dismissal).

      In the case underlying appeal No. 17-2376, the District Court2 dismissed the
action based on res judicata and failure to state a claim. We have reviewed the
record, and we conclude that dismissal was appropriate. See Kelly v. City of Omaha,



      ¹The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Judge Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -3-
813 F.3d 1070, 1075 (8th Cir. 2016) (reviewing de novo the grant of a motion to
dismiss for failure to state claim under Rule 12(b)(6) of the Federal Rules of Civil
Procedure); Laase v. Cty. of Isanti, 638 F.3d 853, 856 (8th Cir. 2011) (“We review
de novo the grant of a motion to dismiss for failure to state a claim based on
res judicata.”).

      We affirm in both cases.
                     ______________________________




                                        -4-